Cobb, P. J.
(After stating the facts.)
1. When there is no law, in terms, regulating the matter, whether a creditor whose demand is created by express contract, such as a promissory note, can voluntarily abandon a part of his claim, or* enter a credit upon it for the express purpose of reducing it within the jurisdiction of a given court, is a question upon which the authorities differ. See the numerous authorities cited in the opinion of Mr. Chief Justice Bleckley, in Stewart v. Thompson, 85 Ga. 831. Attention is called by the learned Chief Justice to the case of Cox v. Stanton, 58 Ga. 406, as a ruling squarely on the negative-line; and other eases, in which dicta to that effect appeared, are also cited. The constitution declares, “Justices of the peace shall have jurisdiction in all civil cases arising ex contractu, and in cases of injuries or damages to personal property, when the principal sum does not exceed one hundred dollars.” Civil Code, §5856. In Cox v. Stanton the suit was upon a promissory note for $139.38. upon which the holder had indorsed a credit of $39.38, so as to-make the amount claimed only $100. The debtor did not consent to this relinquishment, and it was held that the suit on the note was not within the jurisdiction of the justice’s court. The ruling in this case has never, to our knowledge, been doubted or criticised, and therefore it is authoritative in any case which comes within the range of the decision. What was the extent of this rul*782dug? Simply that where a contract was entered into, and the damages are fixed, certain, and liquidated by the agreement of the parties, it is not within the power of the creditor, without the consent of the debtor, to relinquish a portion of such damages in order to bring his demand within the jurisdiction of a given court, when there is no statute authorizing him to do so. While the decision was dealing with a written contract, the principle is not limited in its application to contracts- in writing, but it is limited to cases where the damages are liquidated. It would certainly be applicable in the case of an account stated, for in such cases the amount of the account becomes a liquidated demand, either as the result of an express assent or acquiescence for a reasonable time after presentation. In ex parte Gale, R. M. Charlton’s Rep. 214, Judge Charlton held that the principle was applicable in the case of an open account founded upon an entire contract. In that case the plaintiff had sold to the defendant six thousand tiles, amounting to $60, and the plaintiff divided the same into two accounts of $30 each, and brought two separate actions in the justice’s court, the jurisdiction of the justice’s court being at that time limited to $30.
In any case where the amount of the demand which the plaintiff holds against the defendant is fixed and certain by the express agreement of the parties, or becomes so by implication of law, the amount of such demand can not be reduced by the creditor so as to bring the same within the jurisdiction of a given court, without the consent of the defendant, unless there is a statute which expressly authorizes such a proceeding. But there are many claims which one person may hold against another where the amount due is not fixed by express agreement and does not become certain by implication of the law, and what shall be the extent of the claim that the injured party shall assert against the wrong-doer is a matter left to the determination of the party when he brings suit, the amount of the recovery, of course, being left to the determination of the jury, under the evidence' in the case. Claims of this character may arise out of contract or out of tort. In neither class of cases is the plaintiff bound to claim all of the damages which might be the subject of a legal recovery. If the amount claimed in the suit is within the jurisdiction of a given court, it will not lie in the mouth of the. defendant to say to the plaintiff, “You should have sued me for a larger amount, because my wrongful conduct *783was of such, character as to damage you m a sum greater than that which.you claim.” In case of liquidated damages he might properly say, “You can not sue me in a given court, for the reason that the amount of your demand against me was fixed bj' agreement or by the law, and I am entitled to have the matter in controversy adjusted only in a court which has jurisdiction of such an amount.” But when the amount is not fixed, either by agreement or by the law, — that is, in a case where the damages are unliquidated,— and the amount, in either event, is finally left to the determination of a jury, under all the circumstances of the ease, the plaintiff is not bound to claim all of his damages, but may claim such only as he sees proper; and, if the amount claimed is within the jurisdiction of a given court, the defendant can not defeat the suit by showing that‘his wrongful conduct was more injurious than the plaintiff saw fit to allege.
In Velvin v. Hall, 78 Ga. 136, it was held that in a suit for damage to personalty, in a justice’s court, it is the amount of damages alleged in the summons that fixes the jurisdiction. In Bowden v. Taylor, 81 Ga. 199, it was held that a suit on a forthcoming bond, where the penalty in the bond was $300, but the damages claimed were less than $100, was within the jurisdiction of the justice’s court. In Southern Express Co. v. Hilton, 94 Ga. 450, the suit was against a common carrier on a contract for the carriage of $1,100 of money, and the breach alleged was the failure to deliver $100. It was held that the suit was one arising ex contractu, and was within the jurisdiction of tlje justice’s court. In Pickett v. Smith, 95 Ga. 757, attachment was sued out in a justice’s court ujion a promissory note for $100, which contained a stipulation for the payment of attorney’s fees in the event of collection by suit. It was held that the suit was within the jurisdiction of the justice’s court, for the reason that no attorneys’ fees were claimed in the attachment, the claim for the principal and the attornejr’s fees being two distinct and severable demands. In Griffith v. Elder, 110 Ga. 453, the affidavit for the foreclosure of a laborer’s lien alleged that the defendant was indebted to the affiant in the sum of $72, which indebtedness arose on a contract in which the defendant agreed to pay the affiant $112 for his labor as a farm hand for a given year. It was held that it was error to dismiss the proceeding upon the ground that the affidavit *784showed that the amount claimed was not within the jurisdiction, of a justice’s court. In such a case it is the amount claimed to be due, and not the amount stated in the original contract, which, determines the jurisdiction. In the present case the amount alleged in the summons as being due was $100. In the cause of action attached to the summons it appeared that the damages resulting from the wrongful conduct of the defendant exceeded that amount, but all of these demands were unliquidated. After enumerating the various items, which, in the aggregate, exceed $100,, the plaintiff adds these words: “To amount written off and unclaimed, to bring case within J. P. jurisdiction, $32.'50.” When this amount is deducted, the damages alleged are exactly $100. When the summons and the cause of action attached are’ taken together, it is manifest that the plaintiff was claiming only $100 as. damages, and that all of the damages claimed were unliquidated in their nature. Under such circumstances he was not bound to. claim all of his damages, but could rest content with such an. amount claimed as would be within the jurisdiction of a justice’s court.
2. It appears from the statement of facts that the defendant filed a demurrer to the suit, upon numerous grounds. When the summons and the cause of action attached are taken together, it is manifest that it was the intention of the pleader to bring an. action for the breach of a contract, and therefore there was no merit in the ground of the demurrer which set up that there was a misjoinder of the causes of action, in that a part arose out of a contract and the other part out of a tort. A plaintiff in a justice’s court is not bound to set forth his cause of action with the same degree of particularity that is required in petitions in courts of record. Enough must be set forth to put the defendant on notice of the general character of the claim against him, and what is stated must be free from equivocation or ambiguity. Atlanta Ry. Co. v. Shippen, 126 Ga. 784, and ease cited. The exhibit to the summons set forth a cause of action, as against a general demurrer, and the special demurrer was properly overruled.
3, 4. We think the court erred in directing a verdict. The damages were unliquidated as to every item. While witnesses could be properly called to give their opinion as to the value of the services of the jDlaintiff, the jury were not bound by the opin*785ions of such witnesses. These opinions were simply to aid them, and they were at liberty, if they believed that the facts and circumstances authorized it, to find a less amount for the plaintiff than the lowest estimate found in the testimony of any, witness. Baker v. Richmond City Mill Works, 105 Ga. 225; Brown v. Ga. Mining Co., 106 Ga. 516; Cross v. Coffin-Fletcher Co., 123 Ga. 820; Sweat v. Sweat, Id. 802.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent.